|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

AQU|LES CONDE-SHENERY, : Civi| No. 3:18-cv-929
Plaintirr § (Judge Mariani)
V' .
C.O. SNOW, et al.,
Defendants
0RDER
AND NGW, this 00 day of January, 2019, upon consideration of P|aintist
motions (Docs. 15, 47) for appoin ment of counse|, and in accordance with the

Memorandum issued this date, |T |S HEREBY 0RDERED THAT the motions (Docs. 15,

iiobert Ij.‘Mariani
United States District Judge

47) are DEN|ED without prejudice.

